Citation Nr: 1333597	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to higher initial ratings for chronic pseudofolliculitis barbae (PFB) with cystic acne of the face and anterior neck, rated 10 percent disabling prior to July 18, 2012; and rated 30 percent disabling effective July 18, 2012. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in June 2011 and June 2012 for further development.  

The May 2008 rating decision granted service connection for chronic pseudofolliculitis barbae (PFB) with cystic acne of the face and anterior neck, and assigned a 10 percent rating effective July 17, 2007.  In a December 2012 rating decision, the Appeals Management Center increased the initial rating to 30 percent, effective July 18, 2012.  

In a brief to the Board, the Veteran's representative discussed the issue of entitlement to compensation for PTSD under the provisions of 38 U.S.C.A. § 1151 (West 2002).  There is no evidence in the record that this issue has been adjudicated.  It is referred to the agency of original jurisdiction (AOJ) for such adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issue in June 2011 so that the Veteran could be afforded a VA examination.  The Veteran underwent a VA examination in July 2011; but then he indicated that the disability had become more severe.  Consequently, the Board remanded the claim in June 2012 so that the Veteran could undergo a current examination.  The Veteran underwent such an examination in July 2012. 

The Veteran's representative has argued that the examination was inadequate because it did not take place during a period of exacerbation.  It does not appear that the Veteran has reported periods of exacerbation, but clarification is needed.

The July 2012 examination report noted the Veteran had cystic acne scars involving the face, but did not report their size or extent.  This information is essential to rate the disability.  38 C.F.R. § 4.118 (2013).

The Veteran reportedly sent photographs of his skin condition to VA.  These do not appear in the record; although photos made in conjunction with the recent VA examination are of record.

The Veteran was scheduled for hearings at the RO in August and September 2013.  Transcripts of the hearings are not of record.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the August or September 2013 hearings were held, then associate transcripts of any hearings with the record. 
 
2.  Invite the Veteran to submit photographs previously submitted to VA.

3.  Ask the Veteran to report whether there are any periods during the year when his skin disability is worse.

4.  Schedule the Veteran for a VA dermatologic examination for the purpose of determining the current severity of his skin disability.  

If the Veteran has reported that there are periods of exacerbation, insure that the examination takes place during the period of exacerbation.

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner is advised that the Veteran is competent to report symptoms and that his reports must be considered 

The examination report must include information as to which, if any, of the 8 characteristics of disfigurement are present; the percentages of exposed and total body area involved, and the size and extent of scarring.

4.  The AOJ should insure that the examination report contains all information sought in this remand and take corrective action, if necessary.  
  
5.  If the claim remains denied, issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

